Citation Nr: 1829104	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  11-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

5.  Entitlement to extension of a temporary total rating (TTR),  beyond March 31, 2009, for service-connected left knee disability. 

6.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion prior to November 26, 2008. 

7.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion, from April 1, 2009. 

8.  Entitlement to a rating in excess of 10 percent for left knee instability,  prior to November 26, 2008. 

9.  Entitlement to a rating in excess of 10 percent for left knee instability, from April 1, 2009. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran, who is the appellant,  served on active duty from December 1969 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 and May 2009 rating decisions. 

In November 2008, the RO, inter alia, denied service connection for the claimed left hip, right knee (on the merits), low back, and PTSD disorders.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In May 2009, the RO granted the claim for a temporary total rating for the left knee from November 12, 2008 to January 31, 2009, but denied increased ratings for the left knee for the periods before and after the temporary total rating. In July 2009, the Veteran filed a NOD with the temporary total rating.  The Veteran filed a NOD with respect to the denial of the increased ratings in August 2009.  A statement of the case (SOC) regarding the issues was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In September 2015, the Board reopened the claim for service connection for a right knee disorder and remanded that reopened claim, along with the other claims on appeal, for further action, to include additional development of the evidence.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected, most recently, in a June 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In a June 2017 rating decision, the AOJ granted service connection for other specified depressive disorder.  This action resolved the claim for service connection for an acquired psychiatric disorder other than PTSD, and the Veteran has not appealed any assigned rating or effective date.  Accordingly, the only claim for service connection for a psychiatric disorder remaining on appeal is for PTSD, as reflected on the title page of this decision.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.
 
The Board's decision on the claim for service connection for PTSD is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, and has not reported a stressor related to fear of hostile military and terrorist activity; there are no service records or other competent evidence that corroborate(s) the occurrence of any alleged in-service stressor(s); and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disorder) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 208 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a service connection claim, pertinent to the claim decided herein, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the Veteran's June 2015 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim herein decided.   See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the history of any respiratory disability and whether there were any outstanding medical records available.  See T. at p. 3-19.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's September 2015, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2015, the Board remanded the claim for service connection for PTSD to request that the Joint Services Record Research Center (JSRRC) to attempt to verify the Veteran's purported stressor.  Further, the AOJ was to contact the appropriate service department to obtain any documentation of joint missions that the Veteran may have served while performing search and rescue crew duties from April 1972 to May 1972.

On remand, JSRRC was contacted, as was the Marine Corps Archives and Special Collections and National Archives and Records Administration (NARA).  Nonetheless, no entity was able to confirm that the Veteran's purported stressor actually occurred.  All efforts were exhausted.  Accordingly, the Board finds that there has been substantial compliance with the November 2015 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from injury or disease incurred or aggravated by active military service.  38 U.S.C. §§ 1110, 1131.  38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran contends that he suffers from PTSD as a result of shark encounters during service.  Specifically, he contends that while serving as a search and rescue member, he had encounters with sharks during which he feared for his life.  He also contends that on at least one occasion, he attempted to rescue people in a capsized boat but that the victims were never found and he saw sharks swarming the wreckage following the boater's flare being sent up.  See February 2008 PTSD Questionnaire.  Further, during his June 2015 Board hearing, the Veteran testified that his efforts during the capsized boat incident was part of a joint mission with the U.S. Coast Guard at the time of the attempted rescue.

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the disorder set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM. See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM). 

The Veteran's claims file contains numerous treatment records and diagnoses of chronic PTSD.  Notably, the Veteran was diagnosed with PTSD by the May 2017 VA examiner.  The examiner linked these disorders to in-service stressors-namely, the hark encounters discussed above. 

As indicated, in this case, the requirement for a diagnosis of PTSD has been met.  Also, the May 2017 examiner noted a link between rhe diagnosis of PTSD and the Veteran's alleged in-service stressful experiences.  Nonetheless, here, the claim for service connection must fail because another essential criterion for establishing service connection for PTSD-credible evidence that a claimed in-service stressor actually occurred-has  not been met. 

Generally, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, disorders or hardships of service."  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). 

In this case, the amended regulatory provisions are inapplicable.  The Veteran's current claim is based alleged shark encounters.  In Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304(f)(3) applies "only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  717 F.3d 1369, 1372 (Fed. Cir. 2013). 

Thus, as the Veteran has alleged a non-combat stressor not related to fear of hostile military or terrorist activity, evidence to corroborate the occurrence of the stressor is required.  See 38 C.F.R. § 3.304(f).,  

Initially, in August 2008, the AOJ prepared a memorandum detailing its formal finding that there was a lack of information required to document the claimed stressors.  The memorandum noted that the as the Veteran's reports of encounters with sharks, without incident, it is unlikely that any record of such would exist because the event "almost happened."  Further, in regards to the event where the boat purportedly capsized, the Veteran did not provide sufficient information to verify the stressor.

In September 2015, the Board remanded this claim in part, in order to make further attempts to verify the Veteran's search and rescue missions from April 1972 to May 1972.   On remand, the Veteran's complete service personnel file was obtained.  However, the personnel file did not corroborate or verify the Veteran's purported stressors.  In November 2016, the AOJ requested further treatment and personnel records from the Marine Corps Archives and Special Collections to no avail.  Then, the AOJ corresponded with the National Archives and Records Administration (NARA) in February 2017.  NARA responded later that month by stating that it had no records related to the Veteran.  The AOJ's efforts were memorialized in a May 2017 memorandum.  The AOJ confirmed the earlier finding that the information required to corroborate the purported stressors was insufficient to send to the JSRRC for verification.

The Board acknowledges the statement from T.R.  In that statement, T.R. recounts that he was a roommate of the Veteran in the 1970s.  T.R. explained that while the Veteran was sleeping, he would scream during the night and exclaim that sharks were following him.  T.R. also stated that the Veteran explained that he was involved in several situations where he was in shark-infested waters.

T.R. is competent to relay what the Veteran specifically told him.  However, as he did not witness the events, T.R. is not competent to state that the in-service events actually occurred.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested").   T.R.'s statements are derived from the Veteran's recollections and T.R. has no personal knowledge of what the Veteran actually experienced in service; as such,  T.R.'s statements amount to no more than a second-hand account of the Veteran's experiences, and are not s insufficient to corroborate the occurrence of the Veteran's purported stressors.  In sum, there is no competent evidence corroborating the  occurrence of the Veteran's claimed in-service stressful experiences.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, in this case, the occurrence of the Veteran's claimed stressors has not been corroborated in any respect, and the record does not reflect that any further development in this regard is necessary.   As there is no competent supporting evidence that a claimed in-service stressor actually occurred-an  essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  

As a final point, the Board points out that the May 2017 VA examiner's s opinion that the Veteran's PTSD is related to his claimed in-service stressors  does not provide a basis to award service connection.  Absent verified in-service stressor(s), such opinion is not probative.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that a medical opinion premised on an unsubstantiated account of a claimant has no probative value.. Further, the Board reiterates that for purposes of determining entitlement to PTSD, the provisions of 38 C.F.R. § 3.304(f) are controlling, and, as indicated above.  

In the absence of competent evidence to corroborate the occurrence of the alleged non-combat stressor, a VA opinion as to the etiology of the Veteran's claimed PTSD essentially places the examining physician in the role of a fact finder.  This is the Board's responsibility.  Any opinion which provides a nexus between the Veteran's claimed PTSD and his service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service advanced in support of this claim (i.e. that he treated or cared for trauma victims on several occasions) and which have not been corroborated.  A .  Simply stated, the May 2017 VA examiner's s opinion that the Veteran's PTSD is related to his claimed in-service stressors is not probative in this case 
For all the foregoing reasons, the claim for service connection for PTSD must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In September 2015, the Board remanded these matters for further development of the evidence.

As regards the claims for service connection for a low back disability, right knee disability, and left hip disability, the remand sought opinions as to whether the disabilities were directly related to service or whether the disabilities were caused or aggravated by the service-connected left knee disorder.

The Veteran was afforded VA examinations in May 2017.  The examiner noted diagnoses of right knee degenerative arthritis, left hip degenerative arthritis, and lumbosacral strain with degenerative arthritis.  The May 2017 VA examiner opined that it was less likely than not that the diagnosed right knee, left hip and low back disorders were related to service.  The examiner supported those opinions with rationales.  As regards secondary service connection, the examiner offered separate opinions that the disorders clearly and unmistakably pre-existed service and were not aggravated by an in-service event, injury or illness.  Despite that characterization of the opinions provided, it appears that the examiner was attempting to opinion that the right knee, left hip and low back disorders were less likely than not aggravated by the service-connected right knee disability.  Notably, the rationale related to the left hip disorder was that the hip was normal on examination.

The Board finds the May 2017 VA examiner's opinions inadequate for several reasons.  First, while the examiner apparently attempted to offer an opinion as to the aggravation prong of secondary service connection, the examiner did not offer any opinions as to whether the diagnosed disorders were caused by the service-connected right knee disability.  The Board notes that secondary service connection involves a two-part inquiry concerning both causation and aggravation.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Second, the stated rationale for the opinion as to whether the left hip disorder was aggravated by the service-connected right knee disability-that the left hip was normal on examination-is contradicted by the evidence.  Indeed, the examination showed degenerative arthritis of the left hip, indicating that the left hip was not "normal," as described by the May 2017 VA examiner.

As regards the claims pertaining to the left knee, the Board remanded those matters to afford the Veteran a VA examination detailing the severity of the left knee disorders.  Further, pertinent to the claim for a temporary total evaluation beyond March 31, 2009, for the service-connected left knee disorder, the examiner was to opine as to how long after the November 2008 left knee surgery convalescence was required.  The examiner was asked to indicate whether the Veteran had severe postoperative residuals that necessitated use of a wheelchair or crutches, or otherwise prohibited regular weight-bearing.

The Veteran was afforded a VA examination in May 2017, detailing the severity of the Veteran's left knee disorders.  Despite this, the examiner did not address how long following the November 2008 left knee surgery convalescence was required.  The examiner also did not indicate whether the Veteran had severe postoperative residuals that necessitated use of a wheelchair or crutches, or otherwise prohibited regular weight-bearing.

Under these circumstances, the Board concludes that substantial compliance with the September 2015 remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Accordingly, further remand of these matters to obtain the previously-requested medical opinions is required.  See Stegall, supra.  Specifically, an addendum opinion addressing both prongs of secondary service connection-causation and aggravation-is necessary.  Further, regarding the claim for a temporary total evaluation beyond March 31, 2009, for the service-connected left knee disorder, an opinion as to how long after the November 2008 left knee surgery convalescence was required is necessary.  For all of the above reasons, further remand of this matter to obtain the previously-requested medical opinions is necessary.

Further, since the Board's September 2015 remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of a knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). See Correia, 28 Vet. App. at 168-70.

The Veteran was last afforded VA examinations for his left knee in May 2017, as discussed above.  On that examination, range of motion testing on passive motion and on weightbearing and non weight-bearing was not accomplished.  Such information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's left knee disorder.

Regarding the claims for higher ratings for left knee instability, the requested new VA examinations for the left knee will yield information pertaining to evaluations of instability.  Thus, given that the requested examinations will yield evidence relating to the claims for increased ratings for left knee instability, it is being remanded, as well.

The Veteran is hereby advised that, failure to report to the scheduled examination(s), without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the increased rating claims should include consideration of whether any further staged ratings-assignment of different ratings for distinct periods of time, based on the facts found-are appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected left knee disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.

On range of motion testing of the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for the left knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is any ankylosis in the left knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

With respect to the matter of the Veteran's entitlement to  extension of a temporary total disability rating beyond March 31, 2009, for service-connected left knee disability, the examiner is asked to review the records and determine whether, and if so for how long, after the November 2008 left knee surgery, was convalescence required.  The examiner is also asked to indicate whether the Veteran had severe postoperative residuals that necessitated use of a wheelchair or crutches, or otherwise prohibited regular weight-bearing.  If so, the examiner should indicate how long such severe residuals lasted. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the May 2017 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain further medical opinion based on claims file review (if possible).  Arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary is the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all  knee, right hip and low back disorder currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, with respect to each such disorder, the physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that  such disorder (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected left knee disorders. 

 If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include, to the extent possible, identifying the baseline level of disability prior to aggravation.

The physician must address both causation and aggravation, ..

The physician   is advised that the Veteran is competent to report his symptoms and history and such reports must specifically be acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating claims, consideration of whether any, or any further, staged ratings are appropriate). 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


